

115 HR 4678 IH: District of Columbia Civil Enforcement Equality Act
U.S. House of Representatives
2017-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4678IN THE HOUSE OF REPRESENTATIVESDecember 18, 2017Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo permit the District of Columbia to make payments pursuant to contingency fee arrangements
			 entered into by the Attorney General of the District of Columbia for the
			 provision of legal services in claims and other legal matters affecting
			 the
			 interests of the District of Columbia, and for other purposes.
	
 1.Short titleThis Act may be cited as the District of Columbia Civil Enforcement Equality Act. 2.Authorizing payments by District of Columbia pursuant to contingency fee arrangements for legal services (a)AuthorizationIf the Attorney General of the District of Columbia enters into a contract with private counsel for the provision of legal services in claims and other legal matters affecting the interests of the District of Columbia and the contract includes a contingency fee arrangement, the District of Columbia may make payments pursuant to such arrangement without regard to whether the funds used for the payments are deposited in accounts of the District of Columbia or provided in an appropriation, notwithstanding any provision of title 31, United States Code, or any other law of the United States or the District of Columbia.
 (b)Conditions for contractsAny contract described in subsection (a) shall be subject to the requirements of the Procurement Practices Reform Act of 2010 (sec. 2–351.01 et seq., D.C. Official Code). The amount of the fee payable for legal services furnished under any such contract may not exceed the fee that counsel engaged in the private practice of law in the District of Columbia typically charges clients for furnishing similar legal services, as determined by the Attorney General of the District of Columbia.
 (c)RestrictionThe District of Columbia may not enter into a contingency fee arrangement in a claim or other legal matter seeking the recovery of Federal funds.
 (d)DefinitionIn this section, a contingency fee arrangement means a provision in a contract described in subsection (a) under which the costs, expenses, and fees the private counsel charges for legal services are payable from the amount recovered.
 (e)Effective dateThis section shall apply with respect to fiscal year 2018 and each succeeding fiscal year. 